DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amended specification dated 6/4/2020 is being examined in this office action. 

Claim
	The amended claim set dated 6/4/2020 is being examined in this office action. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US PUB. 20150167995, herein Fadell) in view of Pindado et al (US PUB. 20160228640, herein Pindado).
 A method for controlling an air-conditioning system based on gait recognition, comprising: 
receiving sensor data captured of a scene by a sensor (0162)
identifying, by at least one processor, a human object within the sensor data (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”)
recognizing a [plurality] of gait features of an identified human object (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”) and 
generating a first instruction controlling the air-conditioning system based on a [plurality] of recognized gait features (0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds… the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis… the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments”). 
Fadell does not explicitly teach plurality of gait features. 
Pindado teaches plurality of gait features (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”, 0074 “gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell with the gait analysis for thermostat control for ailing patients of Pindado since Pindado teaches a means for automatically improving the wellbeing of a patient (0074).

the method of claim 1. 
Pindado teaches wherein the plurality of gait features comprise at least one of age, gender, position, speed and pose information of the identified human object (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”). 

Regarding claim 3, Fadell and Pindado teaches the method of claim 1. 
Fadell and Pindado teach further comprising: determining the identified human object as corresponding to one of a plurality of registered users based on the plurality (Pindado 0073) of recognized gait features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101 0008 teaches a plurality of registered users);
and generating a second instruction controlling the air-conditioning system based on a profile of the plurality of registered (Fadell, 0008 teaches a plurality of registered users) users (Pindado, 0074 “The sensed body temperature, gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”, the temperature changes based on the user correspond to the second instruction). 

Regarding claim 4, Fadell and Pindado teaches The method of claim 3.
Fadell and Pindado further teach wherein the profile of the plurality of registered users (Fadell 0008) comprises the plurality (Pindado, 0073 teaches plurality of gait features) of gait features of the plurality of registered users (Pindado, 0073 “In accordance with some embodiments of the invention, adverse changes in gait can be detected and measured by measuring temporal”, the user have plurality of gait features associated with them from which it is determined if the gait is worsening)
and wherein determining the identified human object as corresponding to one of the plurality of registered users (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis” 0008) further comprises matching the plurality of recognized gait features (Pindado, 0073 teaches plurality of gait features) with the plurality of gait features of the plurality of registered users (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, 0008 teaches plurality of users. It is able to recognize gait features of the user from the plurality of users.)

Regarding claim 5, Fadell and Pindado teach the method of claim 3. 
Fadell and Pindado further teach further comprising generating a third instruction controlling the air-conditioning system based on the first (Fadell, 0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds”) instruction and the second (Pindado, 0074 “The sensed body temperature, gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”, the temperature changes based on the user correspond to the second instruction) instruction (Fadell, 0061 “The thermostat may be placed into a guest mode of operation where control of the HVAC unit by the guest may be limited based on the preferences of the primary user” the first and second instructions are based on the primary user. 0061 teaches that a guest instruction, which corresponds to the third instruction, is based on the primary user.) 

Regarding claim 6, Fadell and Pindado teach the method of claim 3.
Fadell and Pindado further teach further comprising: recognizing a plurality of facial features from the identified human object (0085 “the third screen 106 may require the ; 
and determining the identified human object as corresponding to one of the plurality of registered users based on both the plurality (Pindado 0073 teaches plurality of gait features) of recognized gait features and a plurality of recognized facial features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 8, Fadell and Pindado teach the method of claim 6.
Fadell and Pindado further teach further comprising determining the identified human object as corresponding to one of the plurality of registered users (Fadell, 0008 0081) using a model trained based on the plurality of gait features (Pindado 0074 ” the sensor device can use the accelerometer data to detect a change (e.g., deterioration or variation) in the measures associated with gait…the system would learn this relationship for individual user”) and the plurality of facial features of the plurality of registered users (Fadell 0101 “facial recognition algorithms”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 9, Fadell and Pindado teach the method of claim 3.
Pindado further teach wherein when more than one registered users of the plurality of registered users are identified within the scene (0010 “one or more people and/or subjects can be monitored by one or more sensing devices that indicate one or more conditions of some or all of the people and/or subjects.”), the second instruction is generated based on a priority among the more than one registered users of the plurality of registered users (0074 ” the sensor device can use the accelerometer data to detect a change (e.g., deterioration or variation) in the measures associated with gait…the system would learn this relationship for individual user”).

Regarding claim 10, Fadell and Pindado teach the method of claim 1.
Fadell further teach wherein the first instruction controls at least one of a target temperature, a target humidity, a target exhaust amount and a target blow direction (0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds… the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis… the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments”, target temperature control takes place). 

Regarding claim 11, Fadell teaches A system for controlling an air-conditioning system based on gait recognition, comprising: 
a communication interface configured to receive sensor data captured of a scene by a sensor (0162); 
a storage configured to store the sensor data and a profile of a plurality of registered users (0100 “the thermostat 46 may perform substantially all learning, profiling, storage of identifying information…to implement guest mode”, 0162, 0177, 0102 “device may also include one or more processing components (e.g., processors, memory) specifically configured to process information”) ; 
and at least one processor (0055) configured to: 
identify a human object within the sensor data (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
recognize a [plurality] of gait features of an identified human object (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
and generate a first instruction controlling the air-conditioning system based on a [plurality] of recognized gait features (0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds… the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis… the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments”).
Fadell does not teach plurality of gait features.
Pindado teaches plurality of gait features (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”, 0074 “gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell with the gait analysis for thermostat control for ailing patients of Pindado since Pindado teaches a means for automatically improving the wellbeing of a patient (0074).

Regarding claim 12, Fadell and Pindado teach The system of claim 11. 
Pindado teaches wherein the plurality of gait features comprise at least one of age, gender, position, speed and pose information of the identified human object (0073 . 

Regarding claim 13, Fadell and Pindado teach the system of claim 11.
Fadell and Pindado teach wherein the at least one processor is further configured to: 
determine the identified human object as corresponding to one of the plurality (Pindado 0073) of registered users based on the plurality of recognized gait features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101 0008 teaches a plurality of registered users); 
and generate a second instruction controlling the air-conditioning system based on a profile of the plurality (Fadell, fig. 16, 0177 0008) of registered users (Pindado, 0074 “The sensed body temperature, gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”, the temperature changes based on the user correspond to the second instruction).

Regarding claim 14, Fadell and Pindado teach The system of claim 13. 
Fadell and Pindado further teach wherein the profile of the plurality of registered users (Fadell 0008 fig. 16, 0177) comprises the plurality (Pindado, 0073 teaches plurality of gait features) of gait features of the plurality of registered users (Pindado, 0073 “In accordance with some embodiments of the invention, adverse changes in gait can be detected and measured by measuring temporal”, the user have plurality of gait features associated with them from which it is determined if the gait is worsening) 
and wherein to determine the identified human object as corresponding to one of the plurality of registered users (Fadell, 0081 “the device 10 may automatically detect the , the at least one processor is further configured to match the plurality of recognized gait features Pindado, 0073 teaches plurality of gait features)  with the plurality of gait features of the plurality of registered users (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, 0008 teaches plurality of users. It is able to recognize gait features of the user from the plurality of users.).

Regarding claim 15, Fadell and Pindado teach the system of claim 13.
Fadell and Pindado further teach wherein the at least one processor is further configured to generate a third instruction controlling the air-conditioning system based on the first (Fadell, 0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds”) instruction and the second (Pindado, 0074 “The sensed body temperature, gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”, the temperature changes based on the user correspond to the second instruction) instruction (Fadell, 0061 “The thermostat may be placed into a guest mode of operation where control of the HVAC unit by the guest may be limited based on the preferences of the primary user” the first and second instructions are based on the primary user. 0061 teaches that a guest instruction, which corresponds to the third instruction, is based on the primary user.) 

Regarding claim 16, Fadell and Pindado teach The system of claim 13. 
Fadell further teaches wherein the at least one processor is further configured to: recognize a plurality of facial features of the identified human object (0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”); 
and determine the identified human object as corresponding to one of the plurality of registered users based on both the plurality of recognized gait features (Pindado 0073 teaches plurality of gait features) and the plurality of recognized facial features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 18, Fadell and Pindado teach the system of claim 16.
Fadell and Pindado further teach wherein the at least one processor is further configured to determine the identified human object as corresponding to one of the plurality of registered users (Fadell, 0008 0081) using a model trained based on the plurality of gait features (Pindado 0074 ” the sensor device can use the accelerometer data to detect a change (e.g., deterioration or variation) in the measures associated with gait…the system would learn this relationship for individual user”) and the plurality of facial features of the plurality of registered users (Fadell 0101 “facial recognition algorithms”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 19, Fadell teaches A non-transitory computer-readable medium having instructions stored on the non-transitory computer-readable medium wherein when executed by one or more processors, causes the one or more processors to perform a method for controlling an air- conditioning system based on gait recognition comprising: 
receiving sensor data captured of a scene by a sensor (0162); 
identifying a human object within the sensor data (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
recognizing a [plurality] of gait features of an identified human object (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
and generating a first instruction controlling the air-conditioning system based on a plurality of recognized gait features (0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds… the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis… the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments”).
Fadell does not explicitly teach plurality of gait features. 
Pindado teaches plurality of gait features (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”, 0074 “gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell with the gait analysis for thermostat control for ailing patients of Pindado since Pindado teaches a means for automatically improving the wellbeing of a patient (0074).

Regarding claim 20, Fadell and Pindado teach the computer-readable medium of claim 19, wherein the method performed by the one or more processors further comprises: 
determining the identified human object as corresponding to one of a plurality of registered users based on the plurality (Pindado 0073) of recognized gait features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101 0008 teaches a plurality of registered users); 
and generating a second instruction controlling the air-conditioning system based on a profile of the plurality of registered (Fadell, 0008 teaches a plurality of registered users) users (Pindado, 0074 “The sensed body temperature, gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”, the temperature changes based on the user correspond to the second instruction).

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US PUB. 20150167995, herein Fadell) in view of Pindado et al (US PUB. 20160228640, herein Pindado) in further view of O’Keeffe (US PUB. 20170055126).

Regarding claim 7, Fadell and Pindado teach The method of claim 6.
Fadell further teaches wherein determining the identified human object as corresponding to one of the plurality of registered users (0081 0008) further comprises: 
generating a first prediction of an identity of the identified human object based on a face recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, the facial recognition analysis corresponds to a first prediction); 
generating a second prediction of the identity of the identified human object based on a gait recognition model (0081 “the device 10 may automatically detect the primary . 
However, Fadell and Pindado do not teach and determining the identity of the identified human object based on a probability determined by the first prediction, a weight of the first prediction, a probability determined by the second prediction, and a weight of the second prediction.
O’Keeffe teaches and determining the identity of the identified human object (taught by Fadell as shown above) based on a probability determined by the first prediction, a weight of the first prediction (0077 “weights can be based on estimates from the person proximity estimator 424”, weights are placed on estimates from the proximity estimator. This corresponds to the weight on the first prediction), a probability determined by the second prediction, and a weight of the second prediction (0077 “Weights for the smartphone data can remain high for short periods of low direct proximity (e.g. flat placement on a coffee table) during the time associated with regular periodic proximity. Proximity can be estimated based on a database of proximity data for similar devices” weights are placed on estimates from smartphone proximity estimates. This corresponds to weights on the second prediction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell and the gait analysis for thermostat control for ailing patients of Pindado with the data weighting teachings of O’Keeffe since the teachings allow for improving data estimates (0012). 

Regarding claim 17, Fadell and Pindado teach The system of claim 16.
Fadell further teaches to determine the identified human object as corresponding to one of the plurality of registered users (0081 0008), the at least one processor is further configured to: 
generate a first prediction of an identity of the identified human object based on a face recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, the facial recognition analysis corresponds to a first prediction); 
generate a second prediction of the identity of the identified human object based on a gait recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, the gait analysis corresponds to a second prediction.); 
However, Fadell and Pindado do not teach and determine the identity of the identified human object based on a probability determined by the first prediction, a weight of the first prediction, a probability determined by the second prediction and a weight of the second prediction.
O’Keeffe teaches and determine the identity of the identified human object  (taught by Fadell as shown above) based on a probability determined by the first prediction, a weight of the first prediction (0077 “weights can be based on estimates from the person proximity estimator 424”, weights are placed on estimates from the proximity estimator. This corresponds to the weight on the first prediction), a probability determined by the second prediction and a weight of the second prediction (0077 “Weights for the smartphone data can remain high for short periods of low direct proximity (e.g. flat placement on a coffee table) during the time associated with regular periodic proximity. Proximity can be estimated based on a database of proximity data for similar devices” weights are placed on estimates from smartphone proximity estimates. This corresponds to weights on the second prediction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell and the gait analysis for thermostat control for ailing patients of Pindado with the data weighting teachings of O’Keeffe since the teachings allow for improving data estimates (0012). 
Relevant Prior Art
	Cutler (US PUB. 20040228503) has been deemed relevant prior art since it focuses on training a model on gait based identification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116